



Exhibit 10.3


FORTIVE CORPORATION
NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN
Election Form
This Agreement made as of                     ,          by and between
                                , an individual residing at
                                 (the “Participant”), and Fortive Corporation
(the “Company”) pursuant to the Fortive Corporation Non-Employee Directors’
Deferred Compensation Plan (the “Sub-Plan”).
WHEREAS, the Company has established the Sub-Plan under the Fortive Corporation
2016 Stock Incentive Plan (the “2016 Stock Incentive Plan”) for the benefit of
its eligible non-employee Directors, and the Participant is eligible to make an
election regarding the form in which the Participant will receive all of his or
her aggregate Annual Retainer in any Deferral Year pursuant to the terms and
conditions of the Sub-Plan.
NOW, THEREFORE, the parties agree as follows:
(i) General. Capitalized terms not defined herein shall have the same meaning as
set forth in the 2016 Stock Incentive Plan or the Sub-Plan. In the event of a
conflict or inconsistency between this Election Form and the Sub-Plan, the
Sub-Plan shall control.
(ii) Election. The Company and the Participant agree that the Annual Retainer
payable to the Participant with respect to services performed during a Deferral
Year beginning after the date hereof (or with respect to a newly-appointed
Director, during the remainder of the Deferral Year after this Election Form is
submitted to the Administrator), and each Deferral Year thereafter except to the
extent this Election Form is changed, shall be paid in the form of:
Please check one of the following:
 
 
¨
100% in Cash Retainer;

 
 
¨
100% in Equity Retainer; or



 
¨
_____% in Equity Retainer, with the remainder in Cash Retainer;
 





(iii) Delivery Date. In the event that the Participant elects to receive any
portion of the Annual Retainer in the form of an Equity Retainer, the delivery
date for such Equity Retainer shall be the earlier of (1) the date elected by
the Participant below and (2) the date the Participant dies:
Please check one of the following:
 
 
¨
First day of the seventh month following Separation from Service

 
 
¨
First anniversary of Separation from Service

 
 
 
¨
Third anniversary of Separation from Service

 
 
 
¨
Fifth anniversary of Separation from Service

(iv) Timing and Irrevocability of Election. Once a Participant has submitted an
Election Form, the Participant may only change the Election Form, or change the
form of his or her Annual Retainer, if he or she notifies the Administrator in
writing of the change prior to December 31 of the calendar year preceding the
Deferral Year for which the change is to be effective. If the Participant
changes his or her election, the change shall be effective beginning with the
Deferral Year following the calendar year in which the change is made. With
regard only to a Participant who is initially appointed as a Director after
December 31 of the





--------------------------------------------------------------------------------





calendar year preceding the Deferral Year for which the election is to be
effective, this Election Form must be received no later than the date the
Participant initially becomes eligible to participate in the Sub-Plan to be
effective.
(v) Participant Acknowledgement. The Participant acknowledges receipt of the
Sub-Plan, the 2016 Stock Incentive Plan and the prospectus relating thereto and
agrees to be bound by all the terms and provisions thereof.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
Participant
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 






